Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 April 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-6 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolge (US Patent 8,745,099) in view of Dickerman et al. (US Pre-Grant Publication 2007/0088691). 

As to claim 1, Wolge teaches a method comprising: 
loading a data model in-memory (see figure 8 and 14:1-27. A data set is loaded into memory, from which a user can explore the data); 
providing a first graphical object of loaded data based on the data model, wherein the first graphical object represents a plurality of data sets (see figure 8 and 14:1-27. A graphical object is provided wherein a user can explore data and select variables to change a chart); 
generating a data subset by executing a first procedure in an inference engine based on a user selection in the plurality of data sets (see Figure 8, element “inference engine” and 14:20-29); 
generating a first multidimensional data cube and a second graphical object by executing a second procedure in a calculation engine, wherein the first multidimensional data cube is based on the data subset (see 1:25-32, 14:1-12, and 14:30-59. A multidimensional representation as a cube may be generated based on a user selection. This cube may be visualized in one or more of the graphical objects);

… 
receiving, from the  … engine, the result of the third procedure (see 1:25-32 and 9:3-37. Results of a set of mathematical operations are received and used to build a final cube); 
generating a second multidimensional data cube and a third graphical object by repeating the first procedure and the second procedure based on the data subset and the result of the third procedure (see 1:25-32 and 9:3-37 and 9:59-67. As noted in 9:59-67, data identification and gathering steps are repeated for each mathematical expression to generate the final cube. This final cube is presented to a user as a graphical object); and 
Wolge does not explicitly teach providing, to an external engine to perform a third data procedure, at least one tuple comprising at least one value for each of at least two dimensions of the data subset, 
wherein the third procedure comprises an evaluation of at least one expression on at least a portion of the data subset comprising one or more data records associated with the at least one value for each of the at least two dimensions, and
wherein a result of the third procedure comprises at least one value derived from the evaluation of the at least one expression; 
Dickerman teaches: 
providing, to an external engine to perform a third data procedure, at least one tuple comprising at least one value for each of at least two dimensions of the data subset (see paragraphs [0021] and [0035]-[0037]. The system of Dickerman allows one to submit functions, or procedures, to an external calculation engine, see paragraphs [0021] and [0026]-[0028]. These functions may include cube procedures, see paragraphs [0035]-[0037]. The Cube procedures include a tuple with a series of parameters including those from at least two dimensions of a data subset),
wherein the third procedure comprises an evaluation of at least one expression on at least a portion of the data subset comprising one or more data records associated with the at least one value for each of the at least two dimensions (see paragraphs [0035]-[0037]. The cube procedures evaluate at least one expression of a portion of a data subset based on the values provided when invoking the cube procedures), and
wherein a result of the third procedure comprises at least one value derived from the evaluation of the at least one expression (see paragraphs [0035]-[0037]. As noted in paragraph [0036], a procedure executes an expression, such as “Cube Value.” The expression, and thus the procedure, “returns an aggregated value from the OLAP cube specified by the connection parameter.” Thus, a result of the procedure, or the aggregated value, is derived from evaluated the CubeValue expression); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Wolge by the teachings of Dickerman because Dickerman provides for a calculation function external from the initial application. This will improve efficiency in Wolge by allowing users to offload complicated processing to another engine and will improve accessibility by providing access to processing and functions that may not be available in an initial application.

As to claim 2, Wolge as modified teaches the method of claim 1, further comprising providing the third graphical object (see Wolge 1:25-32 and 9:3-37 and 9:59-67. The user is provided with a response including the final cube).  

As to claim 3, Wolge as modified teaches the method of claim 1, wherein receiving a result of the third procedure comprises comparing the result of the third procedure to values of the one or more data records to preserve associativity in the inference engine (see Wolge 9:3-67).  

As to claim 4, Wolge as modified teaches the method of claim 1, wherein the external engine comprises one or more data processing applications (see Dickerman [0021], [0026]-[0028], [0035]-[0037]).  

As to claim 5, Wolge method of claim 4, wherein the one or more data processing applications comprises one or more of a simulation application, a statistical application, a mathematical computation application, or a database application (see Dickerman [0021], [0026]-[0028], [0035]-[0037]). 

As to claim 6, Wolge method of claim 1, further comprising incorporating the result of the third procedure into the data model (see Wolge 9:3-67).  

As to claim 16, see the rejection of claim 1. 
As to claim 17, see the rejection of claim 2. 
As to claim 18, see the rejection of claim 3. 
As to claim 19, see the rejection of claim 4. 
As to claim 20, see the rejection of claim 6. 

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wolge (US Patent 8,745,099), in view of Dickerman et al. (US Pre-Grant Publication 2007/0088691), and further in view of Chodorov (US Pre-Grant Publication 2008/0256009). 

As to claim 12, Wolge teaches a method comprising: 
receiving a user selection of in-memory data, wherein the in-memory data comprises one or more tables (see Figures 1 and 8 and 3:61-4:19 and 14:1-27); 
determining, based on the user selection, one or more related tables (see 4:11- 47, and 14:1-27)
generating, based on a first calculation evaluated on at least a portion of the related tables, a first [cube] (see 1:25-32 and 14:30-59 and the explanation of the rejection of claim 1); 
receiving a request for … processing by an … engine (see 1:25-32 and 9:3-37); 
…
receiving, from the … engine, a formatted representation of the result (see 1:25-32 and 9:3-37); 
generating, based on a second calculation evaluated on the one or more related tables and the result, a second [cube] (see 1:25-32 and 9:3-37. A second and final multidimensional cube may be created by applying limits to the first multidimensional cube); and 
generating a graphical object based on the second [cube] (see 1:25-32 and 9:3-37 and 9:59-67. The user is provided with a response including the final cube).  
Wolge does not explicitly teach:
receiving a request for external processing by an external engine; 
transmitting, to the external engine for external processing, at least one tuple comprising at least one value for each of at least two dimensions of the related tables, and  
wherein the external processing comprises a result of an evaluation of at least one expression on at least a portion of the related tables comprising one or more data records associated with the at least one value for each of the at least two dimensions, and
wherein the result comprises at least one value derived from the evaluation of the at least one expression. 
hypercubes; 
Dickerman teaches: 
receiving a request for external processing by an external engine (see 17:10-55 and 18:29-39);  
transmitting, to the external engine for external processing, at least one tuple comprising at least one value for each of at least two dimensions of the related tables  (see [0021], [0026]-[0028], [0035]-[0037] and the explanation of the rejection of claim 1), and
wherein the external processing comprises a result of an evaluation of at least one expression on at least a portion of the related tables comprising one or more data records associated with the at least one value for each of the at least two dimensions (see [0021], [0026]-[0028], [0035]-[0037] and the explanation of the rejection of claim 1), and
wherein the result comprises at least one value derived from the evaluation of the at least one expression (see [0021], [0026]-[0028], [0035]-[0037] and the explanation of the rejection of claim 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Wolge by the teachings of Dickerman because Dickerman provides for a calculation function external from the initial application. This will improve efficiency in Wolge by allowing users to offload complicated processing to another engine and will improve accessibility by providing access to processing and functions that may not be available in an initial application.
Chodorov teaches: 
Hypercubes (see paragraph [0004]. Both cubes and hypercubes are simply multi-dimensional tables storing data). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Wolge by the teachings of Chodorov because both references show storing multidimensional data in data structures, and both cubes and hypercubes were known data structures to store multidimensional data. One of ordinary skill in the art would have recognized that the use of hypercubes would be obvious because both types of organizations may be used to anticipate user needs for multidimensional data organizations. 

As to claim 13, Wolge as modified teaches the method of claim 12, wherein transmitting the at least one tuple comprises formatting the at least one value for each of at least two dimensions of the related tables (see Dickerman [0021], [0026]-[0028], [0035]-[0037]).  

As to claim 14, Wolge as modified teaches the method of claim 12, wherein the external engine comprises one or more data processing applications (see Dickerman [0021], [0026]-[0028], [0035]-[0037]).  

As to claim 15, Wolge as modified teaches the method of claim 14, wherein the one or more data processing applications comprises one or more of a simulation application, a statistical application, a mathematical computation application, or a database application (see Dickerman [0021], [0026]-[0028], [0035]-[0037]).

Response to Arguments
Applicant's arguments filed 2 April 2021 have been fully considered but they are not persuasive. 
Applicant argues that “Dickerman does not teach or suggest a result of the operations and/or cube functions performed by the calculation engine "compris[ing] at least one value derived from the evaluation of the at least one expression." Instead, Dickerman simply teaches retrieving data members and/or data sets from the one or more multidimensional databases (e.g., an "OLAP server" or an "OLAP database") using the operations and/or cube functions performed by the calculation engine.”
In response to Applicant’s arguments, as noted in paragraph [0021], “the calculation engine, however, may be located externally from the spreadsheet application.” The calculation engine “[interacts] with a multidimensional data store.” Thus, while Dickerman may involve retrieving data members and/or sets from one or multidimensional databases, Dickerman also shows processing the retrieved data by performing functions using the calculation engine – which is external to the database application. 
Paragraphs [0035]-[0037] shows executing a cube value function to receive a result. This execution involves interacting with and retrieving data from a multidimensional data store. The function “returns an aggregated value from the OLAP cube specified by the connection parameter.” Returning an aggregated value is receiving “at least one value derived from the evaluation of the at least one expression.” 

Applicant adds “In other words, paragraph 28 of Dickerman explains that the cells of the spreadsheet on the client device contain an expression or function that is performed/executed by the client device - not by the OLAP server/database.”
Examiner notes that the claims do not require that the “external engine” be external to the client. Rather, the independent claims simply state that the engine is “external,” and claims 4-5, 14-15, and 19-20 all indicate that the external engine is merely another data processing application. Neither the independent claims nor the dependent claims specify that “external” means “external to the client device.” Paragraph [0021] shows a calculation engine that is external to the data processing application. 
Applicant is reminded that unclaimed limitations from the specification carry no weight until claimed. 

Applicant continues, arguing that “Amended claim 1 further recites "wherein a result of the third procedure comprises at least one value derived from the evaluation of the at least one expression." Dickerman does not teach or suggest these Atlanta #3338286 v5ATTORNEY DOCKET NO.: 36339.0024U1APPLICATION NO. 15/012,157features, because Dickerman does not teach or suggest that the OLAP server/database calculates or derives any values. Instead, the OLAP server/database taught by Dickerman simply retrieves data and provides it to the client device, which in turn calculates cell values using the retrieved data.”
As noted above, Dickerman shows that CUBE functions are being evaluated and that a calculation engine external to the database performs calculations and evaluations. Nothing in the claims requires that “external” mean “external to the client device.” The currently cited art teaches the claims to the extent claimed. 

Applicant adds, “the Office Action asserts that the teachings of Dickerman related to external processing would benefit the Wolge system; however, the Office Action does not provide a citation to either reference in support. For example, the Office Action fails to point to a particular section of Wolge that would serve as the motivation to incorporate the teachings of Dickerman. Instead, the Office Action simply states that incorporating Dickerman's teachings would be beneficial. Such a rationale is an example of a conclusory statement that is forbidden by KSR. As noted above, the Supreme Court in KSR explained that the analysis supporting a rejection under 35 U.S.C. § 103 should be made explicit. In the present case, the Office Action has failed to provide an explicit analysis supporting the rationale to combine Wolge with Dickerman. Accordingly, the rationale set forth by the Office Action cannot support a prima facie case of obviousness. Therefore, because the Office Action fails to establish a primafacie case of obviousness based on the combination of Wolge with Dickerman, Applicant requests that the rejection be withdrawn. 
In response to Applicant’s arguments, it is noted that the Examiner’s motivation is support by the references of record. Notably, Dickerman does show a spreadsheet system performing operations using an external application (see Dickerman paragraph [0020]), and points out that the use of cube functions allows the user to increase the functionality of a spreadsheet (see Dickerman paragraph [0003]). Wolge shows a system for user interaction with a database (see 1:19-20), and Dickerman shows a system for user interaction with a database (see paragraphs [0003] and [0020]). Dickerman shows additional modules that, if included, may enhance user interaction with a database (see paragraph [0003] and [0020]). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Wolge by Dickerman for the reasons provided. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152